DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-17 are pending.  Claims 1-11 and 14-17 are the subject of this FINAL Office Action.  Claims 12-13 are withdrawn.  

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 14-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	The metes and bounds of the “construction platform” are unclear.  Claim 1 is amended to recite “wherein the layered structure of the shaped body takes place on a construction platform, and the construction platform lies on the outside of the lower frame wall.”  First, claim one fails to recite a “lower frame wall”; thus, “the lower frame wall” is confusing due to lack of antecedent basis.  
	Second, the location of this “the lower frame wall” is unclear.  The claims fail to explain “lower” in relation to anything.  Further, the specification uses this phrase once, but using the same language as newly-amended claim 1.  In other words, “wherein the layered structure of the shaped body takes place on a construction platform, and the construction platform lies on the outside of the lower frame wall” was cut from the specification.  Thus, the location of the “the lower frame wall” is unclear.
	Finally, a skilled artisan is unclear the metes and bounds of “lies on the outside of the lower frame wall.”  Is this the entire construction platform positioned or laying outside the lower frame wall?  Only a portion?  A particular portion?  Is the construction platform at a particular angle to the “lower frame wall?”  How does this relationship affect the AM method, much less the frame?  For example, the platform can determine the AM method used.  An SLA platform is different from a SLA platform, for example.  Furthermore, the AM method used affects the type and design of “sleeve” support used, and whether the cited prior art is applicable to the claimed method.  A skilled artisan would be left to guess the meaning of “lies on the outside of the lower frame wall,” and its purpose in the claimed method.

Prior Art
	The following prior art may be relevant to the amended claims: US20180058771 (sleeve-frame support structures with “pins” or ribs 40/70/76/86/124 used in SLA; Figs. 2-12).                                                                                                                                                                                     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743